Exhibit 10(w)

 

 

 

 

 

 

 

 

 

TENET

 

FOURTH AMENDED AND RESTATED

TENET 2006 DEFERRED

COMPENSATION

PLAN

 

 

As Amended and Restated Effective as of November 30, 2015

 

 

 

 





--------------------------------------------------------------------------------

 

 

FOURTH AMENDED AND RESTATED

TENET 2006 DEFERRED COMPENSATION PLAN

 

TABLE OF CONTENTS

 

ARTICLE I PREAMBLE AND PURPOSE


1 

1.1

Preamble.


1 

1.2

Purpose.


2 

 

 

 

ARTICLE II DEFINITIONS AND CONSTRUCTION


3 

2.1

Definitions.


3 

2.2

Construction.


14 

 

 

 

ARTICLE III PARTICIPATION AND FORFEITABILITY OF BENEFITS


15 

3.1

Eligibility and Participation.


15 

3.2

Forfeitability of Benefits.


16 

 

 

 

ARTICLE IV DEFERRAL, COMPANY CONTRIBUTIONS, ACCOUNTING AND INVESTMENT CREDITING
RATES


17 

4.1

General Rules Regarding Deferral Elections.


17 

4.2

Compensation and Bonus Deferrals.


17 

4.3

RSU Deferrals.


19 

4.4

Company Contributions.


20 

4.5

Accounting for Deferred Compensation.


20 

4.6

Investment Crediting Rates.


22 

 

 

 

ARTICLE V DISTRIBUTION OF BENEFITS


24 

5.1

Distribution Election.


24 

5.2

Termination Distributions to Key Employees.


25 

5.3

Scheduled In-Service Withdrawals.


25 

5.4

Unforeseeable Emergency.


25 

5.5

Death of a Participant.


26 

5.6

Withholding.


26 

5.7

Impact of Reemployment on Benefits.


26 

 

 

 

ARTICLE VI PAYMENT LIMITATIONS


27 

6.1

Spousal Claims.


27 

6.2

Legal Disability.


28 

6.3

Assignment.


28 

 

 

 

ARTICLE VII FUNDING


29 

7.1

Funding.


29 

7.2

Creditor Status.


29 

 

 

 

ARTICLE VIII ADMINISTRATION


30 

8.1

The RPAC.


30 

8.2

Powers of RPAC.


30 

8.3

Appointment of Plan Administrator.


30 

8.4

Duties of Plan Administrator.


30 

8.5

Indemnification of RPAC and Plan Administrator.


32 

8.6

Claims for Benefits.


32 

 





 

--------------------------------------------------------------------------------

 



 

 

 

 

8.7

Receipt and Release of Necessary Information.


34 

8.8

Overpayment and Underpayment of Benefits.


34 

8.9

Change of Control.


34 

 

 

 

ARTICLE IX OTHER BENEFIT PLANS OF THE COMPANY


36 

9.1

Other Plans.


36 

 

 

 

ARTICLE X AMENDMENT AND TERMINATION OF THE PLAN


37 

10.1

Continuation.


37 

10.2

Amendment of Plan.


37 

10.3

Termination of Plan.


37 

10.4

Termination of Affiliate's Participation.


38 

 

 

 

ARTICLE XI MISCELLANEOUS


39 

11.1

No Reduction of Employer Rights.


39 

11.2

Provisions Binding.


39 

 

 

 

EXHIBIT A  LIMITS ON ELIGIBILITY AND PARTICIPATION

A-1

 

 



(ii)

--------------------------------------------------------------------------------

 



FOURTH AMENDED AND RESTATED

TENET 2006 DEFERRED COMPENSATION PLAN

ARTICLE I

PREAMBLE AND PURPOSE

1.1       Preamble. Tenet Healthcare Corporation (the "Company") previously
adopted the Tenet 2006 Deferred Compensation Plan (the "Plan") to permit the
Company and its participating Affiliates, as defined herein (collectively, the
"Employer"), to attract and retain a select group of management or highly
compensated employees and Directors, as defined herein.  The Plan replaced the
Tenet 2001 Deferred Compensation Plan (the "2001 DCP") and compensation and
bonus deferrals and employer contributions made to the 2001 DCP during the 2005
Plan Year (i.e., January 1, through December 31) were transferred to the Plan
and will be administered pursuant to its terms.

Pursuant to the First Amended and Restated Plan, the Company amended and
restated the Plan effective December 31, 2008 to (a) reflect that compensation
and bonus deferrals and employer contributions made to the 2001 DCP have been
transferred to the Plan and will be administered pursuant to its terms, (b)
permit participants to elect before December 31, 2008 pursuant to transition
relief issued under section 409A of the Internal Revenue Code of 1986, as
amended (the "Code") to receive an in-service withdrawal of amounts deemed
invested in stock units in 2009 or a subsequent year, (c) modify the fixed
return investment option to provide that interest will be credited based on one
hundred and twenty percent (120%) of the long-term applicable federal rate as
opposed to the current provision which credits interest based on the prime rate
of interest less one percent (1%), (d) reduce the employer matching contribution
effective January 1, 2009, (e) comply with final regulations issued under
section 409A of the Code and (f) make certain other design changes.  This
amended and restated Plan was known as the First Amended and Restated Tenet 2006
Deferred Compensation Plan.

The Company further amended the Plan, through the adoption of the Second Amended
and Restated Plan, effective as of May 9, 2012, to add certain Change of Control
provisions and revise certain termination event definitions. 

The Company amended and restated the Plan to increase the employer matching
contribution under the Plan to conform with the matching contribution provided
under the Company’s tax-qualified section 401(k) plan and to incorporate certain
administrative changes adopted with respect to the Plan since its prior
restatement.  That amended and restated Plan was known as the Third Amended and
Restated Tenet 2006 Deferred Compensation Plan.

The Retirement Plans Administration Committee (“RPAC”) subsequently amended the
Plan effective January 1, 2015 to provide that an “Affiliate” will be determined
based on an ownership percentage of greater than fifty percent (50%). 

By this instrument, the RPAC desires to amend and restate the Plan effective
November 30, 2015 to incorporate the terms of its prior amendment, clarify that
only physicians and A-Team members that provide services to Baptist Health
Centers LLC (“BHC”) and are paid from a Tenet payroll will be eligible to
participate in the Plan and reflect that the name of the Compensation Committee
has changed to the “Human Resources Committee.”    This amended and restated
Plan will be known as the Fourth Amended and Restated Tenet 2006 Deferred
Compensation Plan.





1

--------------------------------------------------------------------------------

 



The Employer may adopt one or more domestic trusts to serve as a possible source
of funds for the payment of benefits under this Plan.

1.2       Purpose. Through this Plan, the Employer intends to permit the
deferral of compensation and to provide additional benefits to Directors and a
select group of management or highly compensated employees of the
Employer.  Accordingly, it is intended that this Plan will not constitute a
"qualified plan" subject to the limitations of section 401(a) of the Code, nor
will it constitute a "funded plan," for purposes of such requirements.  It also
is intended that this Plan will be exempt from the participation and vesting
requirements of Part 2 of Title I of the Employee Retirement Income Security Act
of 1974, as amended (the "Act"), the funding requirements of Part 3 of Title I
of the Act, and the fiduciary requirements of Part 4 of Title I of the Act by
reason of the exclusions afforded plans that are unfunded and maintained by an
employer primarily for the purpose of providing deferred compensation for a
select group of management or highly compensated employees.

--------------------------------------------------------------------------------

End of Article I



2

--------------------------------------------------------------------------------

 



ARTICLE II

DEFINITIONS AND CONSTRUCTION

2.1       Definitions.    When a word or phrase appears in this Plan with the
initial letter capitalized, and the word or phrase does not commence a sentence,
the word or phrase will generally be a term defined in this Section 2.1.  The
following words and phrases with the initial letter capitalized will have the
meaning set forth in this Section 2.1, unless a different meaning is required by
the context in which the word or phrase is used.

(a)       "Account" means one or more of the bookkeeping accounts maintained by
the Company or its agent on behalf of a Participant, as described in more detail
in Section 4.5.  A Participant's Account may be divided into one or more "Cash
Accounts" or "Stock Unit Accounts" as defined in Section 4.5.

(b)       "Act" means the Employee Retirement Income Security Act of 1974, as
amended from time to time.

(c)       "Affiliate" means a corporation that is a member of a controlled group
of corporations (as defined in section 414(b) of the Code) that includes the
Company, any trade or business (whether or not incorporated) that is in common
control (as defined in section 414(c) of the Code) with the Company, or any
entity that is a member of the same affiliated service group (as defined in
section 414(m) of the Code) as the Company; provided, however that for purposes
of determining if an entity is an Affiliate under sections 414(b) or (c) of the
Code ownership will be determined based on an ownership percentage of greater
than fifty percent (50%).

(d)       "Alternate Payee" means any spouse, former spouse, child, or other
dependent of a Participant who is recognized by a DRO as having a right to
receive all, or a portion of, the benefits payable under the Plan with respect
to such Participant.

(e)       "Annual Incentive Plan Award" means the amount payable to an employee
each year, if any, under the Company's Annual Incentive Plan, as the same may be
amended, restated, modified, renewed or replaced from time to time.

(f)       "Base Deferral" means the Compensation deferral made by a Participant
pursuant to Section 4.2(a).

(g)       "Base with Match Deferral" means the Base with Match Deferral made
pursuant to Section 4.2(c).

(h)       "Beneficiary" means the person designated by the Participant to
receive a distribution of his benefits under the Plan upon the death of the
Participant.  If the Participant is married, his spouse will be his Beneficiary,
unless his spouse consents in writing to the designation of an alternate
Beneficiary.  In the event that a Participant fails to designate a Beneficiary,
or if the Participant's Beneficiary does not survive the Participant, the
Participant's Beneficiary will be his surviving spouse, if any, or if the
Participant does not have a surviving spouse, his estate.  The term
"Beneficiary" also will mean a Participant's spouse or former spouse who is
entitled to all or a portion of a Participant's benefit pursuant to Section 6.1.



3

--------------------------------------------------------------------------------

 



(i)       "Board" means the Board of Directors of the Company.

(j)       "Bonus" means (i) a bonus paid to a Participant in the form of an
Annual Incentive Plan award, (ii) a performance-based bonus payment to a
Participant pursuant to an employment or similar agreement, or (iii) any other
bonus payment designated by the RPAC as an eligible bonus under the Plan.

(k)       "Bonus Deferral" means the Bonus deferral made by a Participant
pursuant to Section 4.2(b).  A Participant may also defer a portion of his Bonus
as a Bonus with Match Deferral pursuant to Section 4.2(c).

(l)       "Bonus with Match Deferral" means the Bonus with Match Deferral made
pursuant to Section 4.2(d).

(m)       "Cause" means

(i)         with respect to any event not occurring on or within two (2) years
after a Change of Control, except as provided otherwise in a separate severance
agreement or plan in which the Participant participates:

(A)       dishonesty,

(B)       fraud,

(C)       willful misconduct,

(D)       breach of fiduciary duty,

(E)       conflict of interest,

(F)       commission of a felony,

(G)       material failure or refusal to perform his job duties in accordance
with Company policies,

(H)       a material violation of Company policy that causes harm to the Company
or an Affiliate, or

(I)       other wrongful conduct of a similar nature and degree.

A failure to meet or achieve business objectives, as defined by the Company,
will not be considered Cause so long as the Participant has devoted his best
efforts and attention to the achievement of those objectives.

(ii)         With respect to any event occurring on or within two (2) years
after a Change of Control, except as provided otherwise in a separate severance
agreement or plan in which the Participant participates:

(A)       any intentional act or misconduct materially injurious to the Company
or any Affiliate, financial or otherwise, but not limited to, misappropriation
or fraud, embezzlement or conversion by the



4

--------------------------------------------------------------------------------

 



Participant of the Company’s or any Affiliate’s property in connection with the
Participant’s employment with the Company or an Affiliate,

(B)       Any willful act or omission constituting a material breach by the
Participant of a fiduciary duty,

(C)       A final, non-appealable order in a proceeding before a court of
competent jurisdiction or a final order in an administrative proceeding finding
that the Participant committed any willful misconduct or criminal activity
(excluding minor traffic violations or other minor offenses), which commission
is materially inimical to the interests of the Company or any Affiliate, whether
for his personal benefit or in connection with his duties for the Company or an
Affiliate,

(D)       The conviction (or plea of no contest) of the Participant for any
felony,

(E)       Material failure or refusal to perform his job duties in accordance
with Company policies (other than resulting from the Participant’s disability as
defined by Company policies), or

(F)       A material violation of Company policy that causes material harm to
the Company or an Affiliate.

A failure to meet or achieve business objectives, as defined by the Company,
will not be considered Cause so long as the Participant has devoted his
reasonable efforts and attention to the achievement of those objectives.  For
purposes of this Section, no act or failure to act on the part of the
Participant will be deemed "willful", "intentional" or "knowing" if it was
undertaken in reasonable reliance on the advice of counsel or at the instruction
of the Company, including but not limited to the Board, a committee of the Board
or the Chief Executive Officer ("CEO") of the Company, or was due primarily to
an error in judgment or negligence, but will be deemed "willful", "intentional"
or "knowing" only if done or omitted to be done by the Participant not in good
faith and without reasonable belief that the Participant’s action or omission
was in the best interest of the Company.

(iii)        A  Participant will not be deemed to have been terminated for
Cause, under either this Section 2.1(m)(i) or 2.1(m)(ii) above, as applicable,
unless and until there has been delivered to the Participant written notice that
the Participant has engaged in conduct constituting Cause.  The determination of
Cause will be made by the Human Resources Committee with respect to any
Participant who is employed as the CEO, by the CEO (or an individual acting in
such capacity or possessing such authority on an interim basis) with respect to
any other Participant except a Hospital Chief Executive Officer ("Hospital CEO")
and by the Chief Operating Officer of the Company (the "COO") with respect to
any Participant who is employed as a Hospital CEO.  A Participant who receives
written notice that he has engaged in conduct constituting



5

--------------------------------------------------------------------------------

 



Cause, will be given the opportunity to be heard (either in person or in writing
as mutually agreed to by the Participant and the Human Resources Committee, CEO
or COO, as applicable) for the purpose of considering whether Cause exists.  If
it is determined either at or following such hearing that Cause exists, the
Participant will be notified in writing of such determination within five (5)
business days.  If the Participant disagrees with such determination, the
Participant may file a claim contesting such determination pursuant to Article
VIII within thirty (30) days after his receipt of such written determination
finding that Cause exists.

(n)       "Change of Control" means the occurrence of one of the following:

(i)         A "change in the ownership of the Company" which will occur on the
date that any one person, or more than one person acting as a group within the
meaning of section 409A of the Code, acquires, directly or indirectly, whether
in a single transaction or series of related transactions, ownership of stock in
the Company that, together with stock held by such person or group, constitutes
more than fifty percent (50%) of the total fair market value or total voting
power of the stock of the Company ("Ownership Control").  However, if any one
person or more than one person acting as a group, has previously acquired
ownership of more than fifty percent (50%) of the total fair market value or
total voting power of the stock of the Company, the acquisition of additional
stock by the same person or persons will not be considered a "change in the
ownership of the Company" (or to cause a "change in the effective control of the
Company" within the meaning of Section 2.1(n)(ii) below).  Further, an increase
in the effective percentage of stock owned by any one person, or persons acting
as a group, as a result of a transaction in which the Company acquires its stock
in exchange for cash or property will be treated as an acquisition of stock for
purposes of this paragraph; provided, that for purposes of this Section
2.1(n)(i), the following acquisitions of Company stock will not constitute a
Change of Control:

(A)        any acquisition, whether in a single transaction or series of related
transactions, by any employee benefit plan (or related trust) sponsored or
maintained by the Company or an Affiliate which results in such employee benefit
plan obtaining "Ownership Control" of the Company or

(B)        any acquisition, whether in a single transaction or series of related
transactions, by the Company which results in the Company acquiring stock of the
Company representing "Ownership Control" or

(C)       any acquisition, whether in a single transaction or series of related
transactions, after which those persons who were owners of the Company’s stock
immediately before such transaction(s) own more than fifty percent (50%) of the
total fair market value or total voting power of the stock of the Company (or if
after the consummation of such transaction(s) the Company (or another



6

--------------------------------------------------------------------------------

 



entity into which the Company is merged into or otherwise combined, such the
Company does not survive such transaction(s)) is a direct or indirect subsidiary
of another entity which itself is not a subsidiary of an entity, then the more
than fifty percent (50%) ownership test will be applied to the voting securities
of such other entity) in substantially the same percentages as their respective
ownership of the Company immediately before such transaction(s).

This Section 2.1(n)(i) applies either when there is a transfer of the stock of
the Company (or issuance of stock) and stock in the Company remains outstanding
after the transaction or when there is a transfer of the stock of the Company
(including a merger or similar transaction) and stock in the Company does not
remain outstanding after the transaction.

(ii)         A "change in the effective control of the Company" which will occur
on the date that either (A) or (B) occurs:

(A)        any one person, or more than one person acting as a group within the
meaning of section 409A of the Code, acquires (taking into consideration any
prior acquisitions during the twelve (12) month period ending on the date of the
most recent acquisition by such person or persons), directly or indirectly,
ownership of stock of the Company possessing thirty-five percent (35%) or more
of the total voting power of the stock of the Company (not considering stock
owned by such person or group before such twelve (12) month period) (i.e., such
person or group must acquire within a twelve (12) month period stock possessing
at least thirty-five percent (35%) of the total voting power of the stock of the
Company) ("Effective Control"), except for (i) any acquisition by any employee
benefit plan (or related trust) sponsored or maintained by the Company or an
Affiliate which results in such employee benefit plan obtaining "Effective
Control" of the Company or (ii) any acquisition by the Company.   The occurrence
of "Effective Control" under this Section 2.1(n)(ii)(A) may be nullified by a
vote of that number of the members of the Board of Directors of the Company
("Board"), that exceeds two-thirds (2/3) of the independent members of the
Board, which vote must occur before the time, if any, that a "change in the
effective control of the Company" has occurred under Section 2.1(n)(ii)(B)
below.  In the event of such a supermajority vote, such transaction or series of
related transactions will not be treated as an event constituting "Effective
Control".  For avoidance of doubt, the Plan provides that in the event of the
occurrence of the acquisition of ownership of stock of the Company that reaches
or exceeds the thirty-five percent (35%) ownership threshold described above, if
more than two-thirds (2/3) of the independent members of the Board take action
to resolve that such an acquisition is not a "change in the effective control of
the Company" and a majority of the members of the Board have not been replaced
as provided under Section 2.1(n)(ii)(B) below, then such Board action will be
final and no



7

--------------------------------------------------------------------------------

 



"Effective Control" will be deemed to have occurred for any purpose under the
Plan.

(B)        a majority of the members of the Board are replaced during any twelve
(12) month period by directors whose appointment or election is not endorsed by
a majority of the members of the Board before the date of the appointment or
election.

For purposes of a "change in the effective control of the Company," if any one
person, or more than one person acting as a group, is considered to effectively
control the Company within the meaning of this Section 2.1(n)(ii), the
acquisition of additional control of the Company by the same person or persons
is not considered a "change in the effective control of the Company," or to
cause a "change in the ownership of the Company" within the meaning of Section
2.1(n)(i) above.

(iii)        A sale, exchange, lease, disposition or other transfer of all or
substantially all of the assets of the Company.

(iv)        A liquidation or dissolution of the Company that is approved by a
majority of the Company's stockholders. 

For purposes of this Section 2.1(n), the provisions of section 318(a) of the
Code regarding the constructive ownership of stock will apply to determine stock
ownership; provided, that, stock underlying unvested options (including options
exercisable for stock that is not substantially vested) will not be treated as
owned by the individual who holds the option.

(o)       "Code" means the Internal Revenue Code of 1986, as amended from time
to time.

(p)       "Company" means Tenet Healthcare Corporation.

(q)       "Compensation" means base salaries, commissions, and certain other
amounts of cash compensation payable to the Participant during the Plan Year
Compensation will exclude cash bonuses, foreign service pay, hardship withdrawal
allowances and any other pay intended to reimburse the employee for the higher
cost of living outside the United States, Annual Incentive Plan Awards,
automobile allowances, housing allowances, relocation payments, deemed income,
income payable under stock incentive plans, insurance premiums, and other
imputed income, pensions, retirement benefits, and contributions to and payments
from the 401(k) Plan and this Plan or any other nonqualified retirement plan
maintained by the Employer.  The term "Compensation" for Directors will mean any
cash compensation from retainers, meeting fees and committee fees paid during
the Plan Year.

(r)       "Compensation and Bonus Deferrals" means the Base Deferrals, Bonus
Deferrals, Base with Match Deferrals, Bonus with Match Deferrals, and/or
Discretionary Deferrals made pursuant to Section 4.2 of the Plan.

(s)       "Director" means a member of the Board who is not an employee.



8

--------------------------------------------------------------------------------

 



(t)       "Discretionary Contribution" means the contribution made by the
Employer on behalf of a Participant as described in Section 4.4(b).

(u)       "Discretionary Deferral" means the Compensation deferral described in
Section 4.2(d) made by a Participant.

(v)       "DRO" means a domestic relations order that is a judgment, decree, or
order (including one that approves a property settlement agreement) that relates
to the provision of child support, alimony payments or marital property rights
to a spouse, former spouse, child or other dependent of a Participant and is
rendered under a state (within the meaning of section 7701(a)(10) of the Code)
domestic relations law (including a community property law) and that:

(i)        Creates or recognizes the existence of an Alternate Payee's right to,
or assigns to an Alternate Payee the right to receive all or a portion of the
benefits payable with respect to a Participant under the Plan;

(ii)          Does not require the Plan to provide any type or form of benefit,
or any option, not otherwise provided under the Plan;

(iii)        Does not require the Plan to provide increased benefits (determined
on the basis of actuarial value);

(iv)        Does not require the payment of benefits to an Alternate Payee that
are required to be paid to another Alternate Payee under another order
previously determined to be a DRO; and

(v)        Clearly specifies: the name and last known mailing address of the
Participant and of each Alternate Payee covered by the DRO; the amount or
percentage of the Participant's benefits to be paid by the Plan to each such
Alternate Payee, or the manner in which such amount or percentage is to be
determined; the number of payments or payment periods to which such order
applies; and that it is applicable with respect to this Plan.

(w)       "Effective Date" means November 30, 2015, except as provided otherwise
herein.

(x)       "Election" means the Participant’s written, on-line or telephonic
elections with respect to deferrals, requested investment crediting rates and
distributions under this Plan. 

(y)       "Eligible Person" means (i) each Employee who is paid from a Tenet
payroll and eligible for a Bonus as defined in Section 2.1(j) for the applicable
Plan Year, and (ii) each Director.  In addition, the term "Eligible Person" will
include any Employee designated as an Eligible Person by the RPAC.  As provided
in Section 3.1, the RPAC or Plan Administrator may at any time, in its sole and
absolute discretion, limit the classification of Employees who are eligible to
participate in the Plan for a Plan Year, limit the enrollment period during
which an Eligible Person may enroll in the Plan to the Open Enrollment Period
and/or modify or terminate an Eligible Person's participation in the Plan
without the need for an amendment to the Plan.    



9

--------------------------------------------------------------------------------

 



(z)       "Employee" means each select member of management or highly
compensated employee receiving remuneration, or who is entitled to remuneration,
for services rendered to the Employer, in the legal relationship of employer and
employee.

(aa)       "Employer" means the Company and each Affiliate who with the consent
of the Senior Vice President, Human Resources or Plan Administrator has adopted
the Plan as a participating employer.  An Affiliate may evidence its adoption of
the Plan either by a formal action of its governing body or by commencing
deferrals and taking other administrative actions with respect to this Plan on
behalf of its employees.  An entity will cease to be a participating employer as
of the date such entity ceases to be an Affiliate or the date specified by the
Company.

(bb)       "Employer Contribution" means a Matching Contribution and/or
Discretionary Contribution.

(cc)       "Fair Market Value" means the closing price of a share of Stock on
the New York Stock Exchange on the date as of which fair market value is to be
determined.

(dd)       "Five Percent Owner" means any person who owns (or is considered as
owning within the meaning of section 318 of the Code (as modified by section
416(i)(1)(B)(iii) of the Code)) more than five percent (5%) of the outstanding
stock of the Company or an Affiliate or stock possessing more than five percent
(5%) of the total combined voting power of all stock of the Company or an
Affiliate.  The rules of sections 414(b), (c) and (m) of the Code will not apply
for purposes of applying these ownership rules.  Thus, this ownership test will
be applied separately with respect to the Company and each Affiliate.

(ee)       "401(k) Plan" means the Company’s 401(k) Retirement Savings Plan, as
such plan may be amended, restated, modified, renewed or replaced from time to
time.

(ff)       "Human Resources Committee" means the Human Resources Committee of
the Board (or any predecessor or successor to such committee in name or form),
which has the authority to amend and terminate the Plan as provided in Article
X.  The Human Resources Committee also will be responsible for determining the
amount of the Discretionary Contribution, if any, to be made by the Employer

(gg)       "Key Employee" means any employee or former employee (including any
deceased employee) who at any time during the Plan Year was:

(i)         an officer of the Company or an Affiliate having compensation of
greater than one hundred thirty thousand dollars ($130,000) (as adjusted under
section 416(i)(1) of the Code for Plan Years beginning after December 31, 2002);

(ii)         a Five Percent Owner; or

(iii)        a One Percent Owner having compensation of more than one hundred
fifty thousand dollars ($150,000).





10

--------------------------------------------------------------------------------

 



For purposes of the preceding paragraphs, the Company has elected to determine
the compensation of an officer or One Percent Owner in accordance with section
1.415(c)-2(d)(4) of the Treasury Regulations (i.e., W-2 wages plus amounts that
would be includible in wages except for an election under section 125(a) of the
Code (regarding cafeteria plan elections) under section 132(f) of the Code
(regarding qualified transportation fringe benefits) or section 402(e)(3) of the
Code (regarding section 401(k) plan deferrals)) without regard to the special
timing rules and special rules set forth, respectively, in sections
1.415(c)-2(e) and 2(g) of the Treasury Regulations.

The determination of Key Employees will be based upon a twelve (12) month period
ending on December 31 of each year (i.e., the identification date).  Employees
that are Key Employees during such twelve (12) month period will be treated as
Key Employees for the twelve (12) month period beginning on the first day of the
fourth month following the end of the twelve (12) month period (i.e., since the
identification date is December 31, then the twelve (12) month period to which
it applies begins on the next following April 1).

The determination of who is a Key Employee will be made in accordance with
section 416(i)(1) of the Code and other guidance of general applicability issued
thereunder.  For purposes of determining whether an employee or former employee
is an officer, a Five Percent Owner or a One Percent Owner, the Company and each
Affiliate will be treated as a separate employer (i.e., the controlled group
rules of sections 414(b), (c), (m) and (o) of the Code will not
apply).  Conversely, for purposes of determining whether the one hundred thirty
thousand dollar ($130,000) adjusted limit on compensation is met under the
officer test described in Section 2.1(gg)(i), compensation from the Company and
all Affiliates will be taken into account (i.e., the controlled group rules of
sections 414(b), (c), (m) and (o) of the Code will apply).  Further, in
determining who is an officer under the officer test described in Section
2.1(gg)(i), no more than fifty (50) employees of the Company or its Affiliates
(i.e., the controlled group rules of sections 414(b), (c), (m) and (o) of the
Code will apply) will be treated as officers.  If the number of officers exceeds
fifty (50), the determination of which employees or former employees are
officers will be determined based on who had the largest annual compensation
from the Company and Affiliates for the Plan Year. For the avoidance of doubt,
for purposes of this Section 2.1(gg) the controlled group rules under sections
414(b) and (c) of the Code will be applied based on the normal ownership
percentage of greater than eighty percent (80%) rather than the fifty percent
(50%) standard used in the definition of Affiliate.

(hh)       "Matching Contribution" means the contribution made by the Employer
pursuant to Section 4.4(a) on behalf of a Participant who makes Base with Match
Deferrals and/or Bonus with Match Deferrals to the Plan as described in Section
4.2(c).

(ii)       "One Percent Owner" means any person who would be described as a Five
Percent Owner if "one percent (1%)" were substituted for "five percent (5%)"
each place where it appears therein.

(jj)       "Open Enrollment Period" means the period occurring each year during
which an Eligible Person may make his elections to defer his Compensation, Bonus



11

--------------------------------------------------------------------------------

 



and RSUs for a subsequent Plan Year pursuant to Article IV.  Open Enrollment
Periods will occur in accordance with section 409A of the Code (i.e., no later
than December 31st of each year with respect to Compensation, no later than June
30 of each year with respect to Bonus and either before or within thirty (30)
days after the date of grant with respect to RSUs).  Different Open Enrollment
Periods may apply with respect to different groups of Eligible Persons.  An
Employee who is not an Eligible Person at the time of the Open Enrollment
Period, but who is expected to become an Eligible Person during the next Plan
Year, may be permitted to enroll in the Plan during the Open Enrollment Period
with his Election becoming effective at the time he becomes an Eligible Person
with respect to Compensation, Bonus and RSUs earned after such date.

(kk)       "Participant" means each Eligible Person who has been designated for
participation in this Plan and has made an Election and each Employee or former
Employee (or Director or former Director) whose participation in this Plan has
not terminated (i.e., the individual still has amounts credited to his Account).

(ll)        "Participant Deferral" means a Base Deferral,  Base with Match
Deferral, Bonus Deferral, Bonus with Match Deferral, RSU Deferral and/or
Discretionary Deferral.

(mm)      "Plan" means the Fourth Amended and Restated Tenet 2006 Deferred
Compensation Plan as set forth in this document and as the same may be amended
from time to time.

(nn)      "Plan Administrator" means the individual or entity appointed by the
RPAC to handle the day-to-day administration of the Plan, including but not
limited to determining a Participant's eligibility for benefits and the amount
of such benefits and complying with all applicable reporting and disclosure
obligations imposed on the Plan.  If the RPAC does not appoint an individual or
entity as Plan Administrator, the RPAC will serve as the Plan Administrator.

(oo)      "Plan Year" means the fiscal year of this Plan, which will commence on
January 1 each year and end on December 31 of such year.

(pp)      "RPAC" means the Retirement Plans Administration Committee of the
Company established by the Human Resources Committee of the Board, and whose
members have been appointed by such Human Resources Committee.  The RPAC will
have the responsibility to administer the Plan and make final determinations
regarding claims for benefits, as described in Article VIII.  In addition, the
RPAC has limited amendment authority over the Plan as provided in Section 10.2.

(qq)      "RSU Deferral" means the RSU deferral made by a Participant pursuant
to Section 4.3.

(rr)       "RSU" means the restricted stock units awarded under the SIP.

(ss)      "Scheduled In-Service Withdrawal" means a distribution elected by the
Participant pursuant to Section 4.2 or Section 4.3 for an in-service withdrawal
of amounts of Base Deferrals, Bonus Deferrals and/or RSU Deferrals made in a



12

--------------------------------------------------------------------------------

 



given Plan Year, and earnings or losses attributable to such amounts, as
reflected in the Participant’s Election for such Plan Year. 

(tt)       "Scheduled Withdrawal Date" means the distribution date elected by
the Participant for a Scheduled In-Service Withdrawal.

(uu)       "SIP" means the Company’s Stock Incentive Plan.

(vv)       "Special Enrollment Period" means, subject to Section 3.1(b) and
Section 3.1(c), a  period of no more than thirty (30) days after an Employee is
employed by the Employer (or a Director is elected to the Board) or an Employee
is transferred to the status of an Eligible Person provided that such Employee
does not already participate in another plan of the Employer that would be
aggregated with the Plan and advised of his eligibility to participate in the
Plan during which the Eligible Person may make an Election to defer Compensation
and RSUs earned after such Election pursuant to Article IV.  If the Employee
becomes an Eligible Person before June 30, he may make an Election to defer
Bonus earned after such Election to the extent permitted by the Plan
Administrator.  For purposes of determining an Eligible Person's initial
eligibility, an Eligible Person, who incurs a Termination of Employment and is
reemployed and eligible to participate in the Plan at a date which is more than
twenty-four (24) months after such Termination of Employment, will be treated as
being initially eligible to participate in the Plan on such reemployment.  The
Plan Administrator may also designate certain periods as Special Enrollment
Periods to the extent permitted under section 409A of the Code.

(ww)       "Stock" means the common stock, par value $0.05 per share, of the
Company.

(xx)       "Stock Unit" means a non-voting, non-transferable unit of measurement
that is deemed for bookkeeping and distribution purposes only to represent one
outstanding share of Stock.

(yy)       "Termination of Employment" means (i) with respect to an Employee,
the date that such Employee ceases performing services for the Employer and its
Affiliates in the capacity of an employee or a reduction in employment or other
provision of services that qualifies as a separation from service under Code
section 409A and (ii) with respect to a Director, the date that such Director
ceases to provide services to the Company as a member of the Board or otherwise
or a reduction in employment or other provision of services that qualifies as a
separation from service under Code section 409A.  For this purpose an Employee
who is on a leave of absence that exceeds six (6) months and who does not have
statutory or contractual reemployment rights with respect to such leave, will be
deemed to have incurred a Termination of Employment on the first day of the
seventh (7th) month of such leave.  An Employee who transfers employment from an
Employer to an Affiliate, regardless of whether such Affiliate has adopted the
Plan as a participating employer, will not incur a Termination of Employment. 

(zz)       "Trust" means the rabbi trust established with respect to the Plan,
the assets of which are to be used for the payment of benefits under the Plan.



13

--------------------------------------------------------------------------------

 



(aaa)   "Trustee" means the individual or entity appointed to serve as trustee
of any trust established as a possible source of funds for the payment of
benefits under this Plan as provided in Section 7.1.  After the occurrence of a
Change of Control, the Trustee must be independent of any successor to the
Company or any affiliate of such successor.

(bbb)   "2001 DCP" means the Tenet 2001 Deferred Compensation Plan which was in
effect before the enactment of section 409A of the Code.  All pre-2005 employee
deferrals and employer contributions under the 2001 DCP were fully vested as of
January 31, 2004 and as such are not subject to the provisions of section 409A
of the Code.  All 2005 employee deferrals and employer contributions under the
2001 DCP are subject to, and were made in accordance with, the requirements of
section 409A of the Code and such employee deferrals and employer contributions
were transferred to and will be administered under this Plan.  No employee
deferrals or employer contributions will be made to the 2001 DCP after 2005.

(ccc)   "Unforeseeable Emergency" means (i) a severe financial hardship to the
Participant resulting from an illness or accident of the Participant, his spouse
or his dependent (as defined under section 152(a) of the Code), (ii) a loss of
the Participant's property due to casualty, or (iii) other similar extraordinary
and unforeseeable circumstances arising as a result of events beyond the control
of the Participant, as determined by the Plan Administrator in its sole and
absolute discretion in accordance with the requirements of section 409A of the
Code.

2.2       Construction. If any provision of this Plan is determined to be for
any reason invalid or unenforceable, the remaining provisions of this Plan will
continue in full force and effect.  All of the provisions of this Plan will be
construed and enforced in accordance with the laws of the State of Texas and
will be administered according to the laws of such state, except as otherwise
required by the Act, the Code or other applicable federal law. 

The term "delivered to the RPAC or Plan Administrator," as used in this Plan,
will include delivery to a person or persons designated by the RPAC or Plan
Administrator, as applicable, for the disbursement and the receipt of
administrative forms.  Delivery will be deemed to have occurred only when the
form or other communication is actually received. 

Headings and subheadings are for the purpose of reference only and are not to be
considered in the construction of this Plan.  The pronouns "he," "him" and "his"
used in the Plan will also refer to similar pronouns of the female gender unless
otherwise qualified by the context.

--------------------------------------------------------------------------------

End of Article II



14

--------------------------------------------------------------------------------

 



ARTICLE III

PARTICIPATION AND FORFEITABILITY OF BENEFITS

3.1       Eligibility and Participation.

(a)        Determination of Eligibility.  It is intended that eligibility to
participate in the Plan will be limited to Eligible Persons, as determined by
the RPAC, in its sole and absolute discretion.  During the Open Enrollment
Period, each Eligible Person will be contacted and informed that he may elect to
defer portions of his Compensation, Bonus and/or RSUs by making an Election.  An
Eligible Person will become a Participant by completing an Election during an
Open Enrollment Period pursuant to Section 4.1.  Eligibility to become a
Participant for any Plan Year will not entitle an Eligible Person to continue as
an active Participant for any subsequent Plan Year.

(b)        Limits on Eligibility.  The RPAC or Plan Administrator may at any
time, in its sole and absolute discretion, limit the classification of Employees
eligible to participate in the Plan and/or limit the period of such Employee’s
enrollment to an Open Enrollment Period and to not permit such Employee to
enroll during a Special Enrollment Period.  In addition, the RPAC may limit or
terminate an Eligible Person's participation in the Plan; provided, that no such
termination will result in a cancellation of Compensation and Bonus Deferrals or
RSU Deferrals for the remainder of a Plan Year in which an Election to make such
deferrals is in effect.  Any action taken by the RPAC or Plan Administrator that
limits the classification of Employees eligible to participate in the
Plan, limits the time of an Employee’s enrollment in the Plan or modifies or
terminates an Eligible Person’s participation in the Plan will be set forth in
Exhibit A attached hereto.  Exhibit A may be modified from time to time without
a formal amendment to the Plan, in which case a revised Exhibit A will be
attached hereto.

An Employee who takes an Unforeseeable Emergency distribution pursuant to
Section 5.4 of this Plan will have his Compensation and Bonus Deferrals and RSU
Deferrals under this Plan suspended for the remainder of the Plan Year in which
such distribution occurs.  This mid-year suspension provision will also apply
with respect to an Unforeseeable Emergency distribution made pursuant to 5.4 of
the 2001 DCP.  In addition, an Employee who takes an Unforeseeable Emergency
distribution under either the 2001 DCP or this Plan will be ineligible to
participate in the Plan for purposes of making Compensation and Bonus Deferrals
and RSU Deferrals and receiving a Matching Contribution for the Plan Year
following the year in which such distribution occurs.

(c)        Initial Eligibility.  If an Eligible Person is employed or elected to
the Board during the Plan Year or promoted or transferred into an eligible
position and designated by the RPAC to be a Participant for such year, such
Eligible Person will be eligible to elect to participate in the Plan during a
Special Enrollment Period, unless determined otherwise by the Plan Administrator
pursuant to Section 3.1(b), in which case, such Eligible Person will be
permitted to enroll in the Plan during the next Open Enrollment Period.  For
purposes of determining an Eligible Person's initial eligibility, an Eligible
Person, who incurs a Termination of Employment and is reemployed and eligible to
participate in the Plan at a date which is more than twenty-four (24) months
after such Termination of



15

--------------------------------------------------------------------------------

 



Employment, will be treated as being initially eligible to participate in the
Plan on such reemployment.  Designation as a Participant for the Plan Year in
which he is employed or elected to the Board or promoted will not entitle the
Eligible Person to continue as an active Participant for any subsequent Plan
Year.

(d)        Loss of Eligibility Status.  A Participant under this Plan who
separates from employment with the Employer, or who ceases to be a Director, or
who transfers to an ineligible employment position will continue as an inactive
Participant under this Plan until the Participant has received payment of all
amounts payable to him under this Plan.  In the event that a Participant ceases
to be an Eligible Person during the Plan Year, such Participant's Compensation
and Bonus Deferrals and RSU Deferrals will continue through the remainder of the
Plan Year, but the Participant will not be permitted to make such deferrals for
the following Plan Year unless he again becomes an Eligible Person and makes a
deferral Election pursuant to Section 3.1(a).  An Eligible Person who ceases
active participation in the Plan because the Eligible Person is no longer
described as a Participant pursuant to this Section 3.1, or because he ceases
making deferrals of Compensation, Bonuses or RSUs, will continue as an inactive
Participant under this Plan until he has received payment of all amounts payable
to him under this Plan. An inactive Participant will continue to have his
Accounts adjusted pursuant to Section 4.6 based on his investment crediting rate
elections until such Accounts have been paid in full. 

3.2       Forfeitability of Benefits. Except as provided in Section 6.1, a
Participant will at all times have a nonforfeitable right to amounts credited to
his Account pursuant to Section 4.5.  As provided in Section 7.2, however, each
Participant will be only a general creditor of the Company and/or his Employer
with respect to the payment of any benefit under this Plan.

 

 

--------------------------------------------------------------------------------

End or Article III

 



16

--------------------------------------------------------------------------------

 



ARTICLE IV

DEFERRAL, COMPANY CONTRIBUTIONS, ACCOUNTING

AND INVESTMENT CREDITING RATES

4.1       General Rules Regarding Deferral Elections. An Eligible Person may
become a Participant in the Plan for the applicable Plan Year by making an
Election during the Open Enrollment Period to defer his Compensation, Bonus
and/or RSUs pursuant to the terms of this Section 4.1.  Such Election will be
made by the date specified by the Plan Administrator and will be effective with
respect to:

(a)       Compensation and/or Bonus paid for services performed on or after the
following January 1; and

(b)       RSUs that are awarded under the SIP, either before or within thirty
(30) days after the grant date as required by section 409A of the Code.

An Eligible Person who is employed by the Employer or elected to the Board
during the Plan Year may make an Election during the Special Enrollment Period
with respect to Compensation, Bonus and/or RSUs earned after the date of such
Election to the extent permitted under Section 2.1(vv).

A Participant's Election will only be effective with respect to a single Plan
Year and will be irrevocable for the duration of such Plan Year.  Deferral
elections for each applicable Plan Year of participation will be made during the
Open Enrollment Period pursuant to a new Election.  Deferrals will not be
required to be taken from each paycheck during the applicable Plan Year so long
as the total Compensation and Bonus elected to be deferred for the Plan Year has
been captured by December 31 of such Plan Year. 

4.2       Compensation and Bonus Deferrals. Five types of Compensation and Bonus
Deferrals may be made under the Plan:

(a)        Base Deferral.  Each Eligible Person may elect to defer a stated
dollar amount, or designated full percentage, of Compensation to the Plan up to
a maximum percentage of seventy five percent (75%) (one hundred percent (100%)
for Directors) of the Eligible Person's Compensation for the applicable Plan
Year until either (i) the Participant's Termination of Employment or (ii) a
future year in which the Participant is still employed by the Employer (or
providing services as a member of the Board) and that is at least two (2)
calendar years after the end of the Plan Year in which the Compensation would
have otherwise been paid (i.e., as a Scheduled In-Service Withdrawal subject to
the provisions of Section 5.3).

Base Deferrals will be made pursuant to administrative procedures established by
the Plan Administrator.  Such procedures will provide that Base Deferrals will
be subject to a "withholding hierarchy" for purposes of determining the amount
of such contributions that may be contributed on behalf of a Participant.  The
Plan Administrator (or its delegatee) will determine the order of withholdings
taken from a Participant's Compensation (e.g., for federal, state and local
taxes, social security, wage garnishments, welfare plan contributions, 401(k)
deferrals, and similar withholdings) and Base Deferrals will be subject to such
withholding





17

--------------------------------------------------------------------------------

 



hierarchy.  As a result, Base Deferrals may be effectively limited to
Compensation available after the application of such withholding hierarchy.

The Employer will not make any Matching Contributions with respect to any Base
Deferrals made to the Plan.

(b)        Bonus Deferral.  Each Eligible Person may elect to defer a stated
dollar amount, or designated full percentage, of his Bonus to the Plan up to a
maximum percentage of one hundred percent (100%) (ninety four percent (94%) if a
Bonus with Match Deferral is elected pursuant to Section 4.2(d)) of the
Employee's Bonus for the applicable Plan Year until either (i) the Eligible
Person's Termination of Employment or (ii) a future year in which the Eligible
Person is still employed by the Employer (or providing services as a member of
the Board) and that is at least two (2) calendar years after the end of the Plan
Year in which the Bonus would have otherwise been paid (i.e., as a Scheduled
In-Service Withdrawal subject to the provisions of Section 5.3).

Bonus Deferrals will be made pursuant to administrative procedures established
by the Plan Administrator.  Such procedures will provide that Bonus Deferrals
will be subject to a "withholding hierarchy" for purposes of determining the
amount of such contributions that may be contributed on behalf of a
Participant.  The Plan Administrator (or its delegatee) will determine the order
of withholdings taken from a Participant's Bonus (e.g., for federal, state and
local taxes, social security, wage garnishments, welfare plan contributions, and
similar withholdings) and Bonus Deferrals will be subject to such withholding
hierarchy.  As a result, Bonus Deferrals may be effectively limited to Bonus
available after the application of such withholding hierarchy.

Bonus Deferrals generally will be made in the form of cash; provided, however,
that if the Company modifies the Annual Incentive Plan to provide for the
payment of awards in Stock, Bonus Deferrals may be made in the form of
Stock.  Any Bonus Deferrals made in the form of Stock will be converted to Stock
Units, based on the number of shares so deferred, credited to the Stock Unit
Account and distributed to the Participant at the time specified herein in an
equivalent number of whole shares of Stock as provided in Section 4.5(b).

The Employer will not make any Matching Contributions with respect to any Bonus
Deferrals made to the Plan.

(c)        Base with Match Deferral.  Each Eligible Person who is a participant
in the 401(k) Plan may elect to have one percent (1%) to six percent (6%) of his
Compensation deferred under the Plan as a Base with Match Deferral with respect
to the pay period in which he reaches any of the following statutory limitations
under the 401(k) Plan:

(i)       the limitation on Compensation under section 401(a)(17) of the Code,
as such limit is adjusted for cost of living increases, or

(ii)       the limitation imposed on elective deferrals under section 402(g) of
the Code, including the limit applicable to catch-up contributions to the extent



18

--------------------------------------------------------------------------------

 



the Eligible Person is eligible to make such contributions, as such limit is
adjusted for cost of living increases.

All Base with Match Deferrals will be payable upon Termination of Employment
(i.e., Scheduled In-Service Withdrawals are not available with respect to Base
with Match Deferrals).  A Participant who earns more than Four Hundred Thousand
Dollars ($400,000) in Compensation (excluding Bonus), or such other amount as
the Plan Administrator deems necessary to satisfy the requirements of section
409A of the Code, and elects to make Base with Match Deferrals under this
Section 4.2(c) will not be permitted to modify his 401(k) Plan deferral
elections during the Plan Year in which such Base with Match Deferral  Election
is in effect.

The Employer will make Matching Contributions with respect to Base with Match
Deferrals made to the Plan as provided in Section 4.4.

(d)        Bonus with Match Deferral.  Each Eligible Person may elect to
automatically have six percent (6%) of his Bonus deferred under the Plan as a
Bonus with Match Deferral whether or not the Eligible Person is a participant in
the 401(k) Plan or has reached the statutory limitations under the 401(k) Plan
described in Section 4.2(c).  This Bonus with Match Deferral will be applied to
that portion of the Eligible Person's Bonus in excess of that deferred as a
Bonus Deferral under Section 4.2(b).  For example, if the Eligible Person elects
to defer fifty percent (50%) of his Bonus under Section 4.2(b) and also elects
to make a Bonus with Match Deferral under this Section 4.2(d), fifty percent
(50%) of the Eligible Person's Bonus will be deferred under Section 4.2(b) and
six percent (6%) of the Eligible Person's Bonus will be deferred under this
Section 4.2(d).  All Bonus with Match Deferrals will be payable upon Termination
of Employment (i.e., Scheduled In-Service Withdrawals are not available with
respect to Bonus with Match Deferrals).

The Employer will make Matching Contributions with respect to Base with Match
Deferrals  and Bonus with Match Deferrals made to the Plan as provided in
Section 4.4.

(e)       Discretionary Deferral.  The RPAC may authorize an Eligible Person to
defer a stated dollar amount, or designated full percentage, of Compensation to
the Plan as a Discretionary Deferral.  The RPAC, in its sole and absolute
discretion, may limit the amount or percentage of Compensation an Eligible
Person may defer to the Plan as a Discretionary Deferral and may prohibit
Scheduled In-Service Withdrawals with respect to such Discretionary
Deferral.  The Employer will not make any Matching Contributions pursuant to
Section 4.4(a) with respect to any Discretionary Deferrals, but may elect to
make a Discretionary Contribution to the Plan with respect to such Discretionary
Deferrals in the form of a discretionary matching contribution as described in
Section 4.4(b).

4.3       RSU Deferrals. To the extent authorized by the RPAC, an Eligible
Person may make an Election to defer a designated full percentage, up to one
hundred percent (100%) of his RSUs until either (a) the Eligible Person's
Termination of Employment or (b) a future year while the Eligible Person is
still employed by the Employer and that is at least two (2) calendar years after
the end of the Plan Year in which the RSU is granted (i.e., as a





19

--------------------------------------------------------------------------------

 



Scheduled In-Service Withdrawal subject to the provisions of 5.3.  A deferral
Election made pursuant to this Section 4.3 will apply to the entire RSU grant
(i.e., a Participant may not elect to make a separate Election with respect to
each portion of the RSU award based on the award's vesting schedule).  Such RSU
Deferrals will be converted to Stock Units, based on the number of shares so
deferred, credited to the Stock Unit Account and distributed to the Participant
at the time specified in  his Election in an equivalent number of whole shares
of Stock as provided in Section 4.5(b).

The Employer will not make any Matching Contributions with respect to any RSU
Deferrals made to the Plan.

4.4       Company Contributions.

(a)        Matching Contribution.  The Employer will make a Matching
Contribution to the Plan each Plan Year on behalf of each Participant who makes
Base with Match Deferrals and Bonus with Match Deferrals to the Plan for such
Plan Year.  Such Matching Contribution will equal fifty percent (50%) of the
first six percent (6%) of the Participant's Base with Match and/or six percent
(6%) of the Participant’s Bonus with Match Deferrals for such Plan
Year.  Matching Contributions and earnings and losses thereon will be
distributed upon the Participant's Termination of Employment in the manner
elected by the Participant (or deemed elected by the Participant) for the Plan
Year to which the Matching Contribution relates as provided in Section 5.1.

(b)        Discretionary Contribution.  The Employer may elect to make a
Discretionary Contribution to a Participant's Account in such amount, and at
such time, as will be determined by the Human Resources Committee.  Any
Discretionary Contribution made by the Employer, plus earnings and losses
thereon, will be paid to the Participant upon his Termination of Employment with
the Employer in the manner elected by the Participant (or deemed elected by the
Participant) for the Plan Year to which the Discretionary Contribution relates
as provided in Section 5.1.

4.5       Accounting for Deferred Compensation.

(a)        Cash Account.  If a Participant has made an Election to defer his
Compensation and/or Bonus and has made a request for amounts deferred to be
deemed invested pursuant to Section 4.5(a), the Company may, in its sole and
absolute discretion, establish and maintain a Cash Account for the Participant
under this Plan.  Each Cash Account will be adjusted at least quarterly to
reflect the Base Deferrals, Bonus Deferrals, Base with Match Deferrals, Bonus
with Match Deferrals, Discretionary Deferrals, Matching Contributions and
Discretionary Contributions credited thereto, earnings or losses credited
thereon, and any payment of such Base Deferrals, Bonus Deferrals, Base with
Match Deferrals, Bonus with Match Deferrals, Discretionary Deferrals, Matching
Contributions and Discretionary Contributions pursuant to Article V.  The
amounts of Base Deferrals, Bonus Deferrals, Base with Match Deferrals,  Bonus
with Match Deferrals, Discretionary Deferrals and Matching Contributions will be
credited to the Participant's Cash Account within five (5) business days of the
date on which such Compensation and/or Bonus would have been paid to the
Participant had the Participant not elected to defer such amount pursuant to the
terms and



20

--------------------------------------------------------------------------------

 



provisions of the Plan.  Any Discretionary Contributions will be credited to
each Participant's Cash Account at such times as determined by the Human
Resources Committee.  In the sole and absolute discretion of the Plan
Administrator, more than one Cash Account may be established for each
Participant to facilitate record-keeping convenience and accuracy.  Each such
Cash Account will be credited and adjusted as provided in this Plan.

(b)       Stock Unit Account.  If a Participant has made an Election to defer
his Compensation and/or Bonus and has made a request for such deferrals to be
deemed invested in Stock Units pursuant to Section 4.5(b), the Plan
Administrator may, in its sole and absolute discretion, establish and maintain a
Stock Unit Account and credit the Participant's Stock Unit Account with a number
of Stock Units determined by dividing an amount equal to the Base Deferrals,
Bonus Deferrals, Base with Match Deferrals, Bonus with Match Deferrals, and
associated Matching Contributions, and Discretionary Deferrals made as of such
date by the Fair Market Value of a share of Stock on the date such Compensation
and/or Bonus otherwise would have been payable.  Such Stock Units will be
credited to the Participant's Stock Unit Account as soon as administratively
practicable after the determination of the number of Stock Units is made
pursuant to the preceding sentence.

If the Participant is entitled to a Discretionary Contribution and has elected
to have amounts credited to his Account to be deemed invested in Stock Units
pursuant to Section 4.6(b), the Plan Administrator may, in its sole discretion,
establish and maintain a Stock Unit Account and credit the Participant's Stock
Unit Account with a number of Stock Units determined by dividing an amount equal
to the Discretionary Contribution made as of such date by the Fair Market Value
of a share of Stock on the date such Discretionary Contribution would have
otherwise been made.  Such Stock Units will be credited to the Participant's
Stock Unit Account as soon as administratively practicable after the
determination of the number of Stock Units has been made pursuant to the
preceding sentence.

Bonus Deferrals made in Stock and RSU Deferrals will be credited to the Stock
Unit Account as provided in Section 4.2(b).

In the sole and absolute discretion of the Plan Administrator, more than one
Stock Unit Account may be established for each Participant to facilitate record­
keeping convenience and accuracy.

(i)        The Stock Units credited to a Participant's Stock Unit Account will
be used solely as a device for determining the number of shares of Stock
eventually to be distributed to the Participant in accordance with this
Plan.  The Stock Units will not be treated as property of the Participant or as
a trust fund of any kind.  No Participant will be entitled to any voting or
other stockholder rights with respect to Stock Units credited under this Plan.

(ii)        If the outstanding shares of Stock are increased, decreased, or
exchanged for a different number or kind of shares or other securities, or if
additional shares or new or different shares or other securities are distributed
with respect to such shares of Stock or other securities,



21

--------------------------------------------------------------------------------

 



through merger, consolidation, spin-off, sale of all or substantially all the
assets of the Company, reorganization, recapitalization, reclassification, stock
dividend, stock split, reverse stock split or other distribution with respect to
such shares of Stock or other securities, an appropriate and proportionate
adjustment in a manner consistent with section 409A of the Code will be made by
the Human Resources Committee in the number and kind of Stock Units credited to
a Participant's Stock Unit Account.

(c)        Accounts Held in Trust.  Amounts credited to Participants' Accounts
may be secured by one or more trusts, as provided in Section 7.1, but will be
subject to the claims of the general creditors of each such Participant's
Employer.  Although the principal of such trust and any earnings or losses
thereon will be separate and apart from other funds of the Employer and will be
used for the purposes set forth therein, neither the Participants nor their
Beneficiaries will have any preferred claim on, or any beneficial ownership in,
any assets of the trust before the time such assets are paid to the Participant
or Beneficiaries as benefits and all rights created under this Plan will be
unsecured contractual rights of Plan Participants and Beneficiaries against the
Employer.  Any assets held in the trust with respect to a Participant will be
subject to the claims of the general creditors of that Participant's Employer
under federal and state law in the event of insolvency.  The assets of any trust
established pursuant to this Plan will never inure to the benefit of the
Employer and the same will be held for the exclusive purpose of providing
benefits to that Employer's Participants and their beneficiaries.

4.6       Investment Crediting Rates. At the time the Participant makes an
Election under Section 4.1, he must specify the type of investment crediting
rate option with which he would like the Company, in its sole and absolute
discretion, to credit his Account as described in this Section 4.6.  Such
investment crediting rate Election will apply to all deferrals and contributions
under the Plan, except for Bonus Deferrals made in Stock and RSU Deferrals which
will automatically be credited to the Stock Unit Account as provided in Section
4.2(b) and Section 4.3.

(a)       Cash Investment Crediting Rate Options.  A Participant may make an
Election as to the type of investment in which the Participant would like
Compensation and Bonus Deferrals to be deemed invested for purposes of
determining the amount of earnings to be credited or losses to be debited to his
Cash Account.  The Participant will specify his preference from among the
following possible investment crediting rate options:

(i)         An annual rate of interest equal to one hundred and twenty percent
(120%) of the long-term applicable federal rate, compounded daily; or

(ii)         One or more benchmark mutual funds.

A Participant may make elect, on a daily basis, to modify the investment
crediting rate preference under this Section 4.6(a) by making a new Election
with respect to such investment crediting rate.  Notwithstanding any request
made by a Participant, the Company, in its sole and absolute discretion, will
determine the investment rate with which to credit amounts deferred by
Participants under this Plan, provided, however, that if the Company chooses an
investment crediting





22

--------------------------------------------------------------------------------

 



rate other than the investment crediting rate requested by the Participant, such
investment crediting rate cannot be less than (i) above.

(b)      Stock Units.  A Participant may make an Election to have all or a
portion of his Compensation and Bonus Deferrals to be deemed invested in Stock
Units.  Any request to have Compensation and Bonus Deferrals to be deemed
invested in Stock Units is irrevocable with respect to such Compensation and
Bonus Deferrals and such amounts will be distributed in an equivalent whole
number of shares of Stock pursuant to the provisions of Article V.  Any
fractional share interests will be paid in cash with the last distribution.

(c)       Deemed Election.  In his request(s) pursuant to this Section 4.6, the
Participant may request that all or any portion of his Account (in whole
percentage increments) be deemed invested in one or more of the investment
crediting rate preferences provided under the Plan as communicated from time to
time by the RPAC.  Although a Participant may express an investment crediting
rate preference, the Company will not be bound by such request.  If a
Participant fails to set forth his investment crediting rate preference under
this Section 4.6, he will be deemed to have elected an annual rate of interest
equal to the rate of interest set forth in Section 4.6(a)(i) (i.e., one hundred
and twenty percent (120%) of the long-term applicable federal rate, compounded
daily).  The RPAC will select from time to time, in its sole and absolute
discretion, the possible investment crediting rate options to be offered under
the Plan.

(d)       Employer Contributions.  Matching Contributions to the Plan made by
the Employer and allocated to a Participant's Account pursuant to Section 4.3
will be credited with the same investment crediting rate as the Participant's
associated Base with Match Deferrals and/or Bonus with Match Deferrals for the
relevant Plan Year.  Discretionary Contributions, if any, made by the Employer
and allocated to a Participant's Account pursuant to Section 4.4 will be
credited with the investment crediting rate specified (or deemed specified) by
such Participant in his Election for the relevant Plan Year with respect to the
Participant's Base Deferrals and Bonus Deferrals.

A Participant will retain the right to change the investment crediting rate
applicable to Matching Contributions and Discretionary Contributions as provided
in this Section 4.6.

(e)       Prior Plan Contributions.  The Company transferred Participant 2005
employee deferrals and employer contributions under the 2001 DCP to this Plan
and permitted Participants to express an investment crediting rate preference
with respect to such transferred amounts.  Such transferred amounts will be
administered pursuant to the terms of this Plan.

 

 

--------------------------------------------------------------------------------

End of Article IV



23

--------------------------------------------------------------------------------

 



ARTICLE V

DISTRIBUTION OF BENEFITS

5.1       Distribution Election. During each Open Enrollment Period, the
Eligible Person must make an Election as to the time and manner in which his
Base Deferrals, Bonus Deferrals, Base with Match Deferrals, Bonus with Match
Deferrals, RSU Deferrals and/or Discretionary Deferrals and any associated
Matching Contributions or Discretionary Contributions will be paid.  A
Participant may make a separate distribution Election for each type of
Participant Deferral or Employer Contribution for each Plan Year beginning on or
after January 1, 2010 in which he elects to make Participant Deferrals to the
Plan.  The Participant may not modify his Election as to the manner in which
such Participant Deferrals or Employer Contributions will be paid.

For Plan Years beginning before January 1, 2010, the Participant had to specify
upon his initial enrollment in the Plan the time and form in which distributions
of Base Deferrals, Bonus Deferrals, Base with Match Deferrals, Bonus with Match
Deferrals, RSU Deferrals and/or Discretionary Deferrals and any associated
Matching Contributions or Discretionary Contributions would be made upon a
Termination of Employment and such termination distribution election governed
all deferrals or Employer Contributions made to the Plan before January 1, 2010
(i.e., deferrals and Employer Contributions made during the 2005, 2006, 2007,
2008 and 2009 Plan Years).  Alternatively, the Participant could have elected to
receive a Scheduled In-Service Withdrawal of his Base Deferrals, Bonus
Deferrals, RSU Deferrals and/or Discretionary Deferrals (if allowed by the
RPAC).

(a)       Time of Distribution. A Participant who elects to receive a Scheduled
In-Service Withdrawal with respect to Base Deferrals, Bonus Deferrals, RSU
Deferrals or Discretionary Deferrals will receive the deferred amount, as
adjusted for earnings and losses, in a lump sum at the time specified in his
Election.  In the event that the Participant incurs a Termination of Employment
before his Scheduled In-Service Withdrawal date, his Scheduled In-Service
Withdrawal election will be cancelled and of no effect and such amounts will be
paid according to the Participant's Termination of Employment distribution
Election with respect to the Plan Year for which the Scheduled In-Service
Withdrawal amounts relate (i.e., the Plan Year such amounts were deferred) or if
no Termination of Employment distribution Election is on file, in a lump sum
upon such Termination of Employment based on the Plan's default form of payment.

A Participant who elects to receive his Base Deferrals, Bonus Deferrals, Base
with Match Deferrals, Bonus with Match Deferrals, RSU Deferrals and/or
Discretionary Deferrals and any associated Matching Contributions or
Discretionary Contributions made for a Plan Year upon his Termination of
Employment, may receive such amounts at any of the following times:

(i)       Subject to the six (6) month delay applicable to Key Employees
described in Section 5.2, as soon as practicable after the Participant's
Termination of Employment;

(ii)       In the twelfth (12th) month following the Participant's Termination
of Employment; or



24

--------------------------------------------------------------------------------

 



(iii)       In the twenty-fourth (24th) month following the Participant's
Termination of Employment.

Such amounts may be paid in the form of a lump sum or in the form of annual
installments over a period of one (1) to fifteen (15) years.  Such lump sum or
installments will be made in cash or in Stock, or in a combination thereof,
depending on the Participant's investment crediting rates as provided in Section
4.6.  If the Participant's Account is paid in installments, such Account will be
revalued during the term of such installments based on procedures established by
the Plan Administrator.

A Participant who dies while an Employee or a Director, as applicable, will be
deemed to have incurred a Termination of Employment on the date of his death;
provided, however, that amounts payable pursuant to the Plan on account of death
will not be subject to the six (6) month delay applicable to Key Employees.

(b)       Failure to Elect Distribution. In the event that a Participant fails
to elect the manner in which his Account balance will be paid upon his
Termination of Employment, such Account balance will be paid in the form of a
lump sum as soon as practicable following the Participant's Termination of
Employment, subject to the six (6) month delay applicable to Key Employees
described in Section 5.2.

(c)       Taxation of Distributions. All distributions from the Plan will be
taxable as ordinary income when received and subject to appropriate withholding
of income taxes.  In the case of distributions in Stock, the appropriate number
of shares of Stock may be sold to satisfy such withholding obligations pursuant
to administrative procedures adopted by the Plan Administrator.

5.2       Termination Distributions to Key Employees. Distributions under this
Plan that are payable to a Key Employee on account of a Termination of
Employment will be delayed for a period of six (6) months following such
Participant's Termination of Employment.  This six (6) month restriction will
not apply, or will cease to apply, with respect to a distribution to a
Participant's Beneficiary by reason of the death of the Participant.

5.3       Scheduled In-Service Withdrawals. A Participant who elects a Scheduled
In-Service Withdrawal pursuant to Section 4.2 (regarding Compensation and Bonus
Deferrals), Section 4.3 (regarding RSU Deferrals) may subsequently elect to
delay such distribution for a period of at least five (5) additional calendar
years; provided, that such Election is made at least (12) twelve months before
the date that such distribution would otherwise be made.  Further, in the event
that a Participant elects a Scheduled In-Service Withdrawal and incurs a
Termination of Employment before the Scheduled Withdrawal Date, the
Participant's Scheduled In-Service Withdrawal Election and Compensation and
Bonus Deferral and/or RSU Deferral Election under Section 4.2 or Section 4.3
will be cancelled and the Participant's entire Account balance will be paid
according to the Participant's termination distribution Election as provided in
Section 5.1.

5.4       Unforeseeable Emergency. Upon application by the Participant, the Plan
Administrator, in its sole and absolute discretion, may direct payment of all or
a portion of the Participant's Account balance before his Termination of
Employment and any Scheduled Withdrawal Date in the event of an Unforeseeable
Emergency.  Any such





25

--------------------------------------------------------------------------------

 



application will set forth the circumstances constituting such Unforeseeable
Emergency.  The Plan Administrator will determine whether to grant an
application for a distribution on account of an Unforeseeable Emergency in
accordance with guidance issued pursuant to section 409A of the Code.

A Participant who takes an Unforeseeable Emergency distribution pursuant to this
Section 5.4 (including amounts attributable to 2005 employee deferrals and
employer contributions made under the 2001 DCP which are transferred to and
administered under this Plan) will have his Participant Deferrals under this
Plan suspended for the remainder of the Plan Year in which such Unforeseeable
Emergency distribution occurs.  In addition, such Participant will be ineligible
to participate in the Plan for purposes of making Participant Deferrals and
receiving an Employer Contribution for the Plan Year following the year in which
such distribution occurs.

5.5       Death of a Participant. If a Participant dies while employed by the
Employer, the Participant's Account balance will be paid to the Participant's
Beneficiary in the manner elected (or deemed elected) by the Participant
pursuant to Section 5.1; provided, that the six (6) month restriction on
distributions to Key Employees under Section 5.2 will not apply.

In the event a terminated Participant dies while receiving installment payments,
the remaining installments will be paid to the Participant's Beneficiary as such
payments become due in accordance with Section 5.1.

In the event a terminated Participant dies before receiving his lump sum payment
or before he begins receiving installment payments, the lump sum payment or
installment payments will be paid to the Participant's Beneficiary as such
payments become due in accordance with Section 5.1; provided, that the six (6)
month restriction on distributions to Key Employees under Section 5.2 will not
apply.

5.6       Withholding. Any taxes or other legally required withholdings from
Compensation and Bonus Deferrals, RSU Deferrals, termination distributions,
Scheduled In-Service Withdrawal payments and Unforeseeable Emergency
distributions to Participants or Beneficiaries under the Plan will be deducted
and withheld by the Employer, benefit provider or funding agent as required
pursuant to applicable law.  To the extent amounts are payable under this Plan
in Stock, the appropriate number of shares of Stock may be withheld to satisfy
such withholding obligation.  A Participant or Beneficiary will be permitted to
make a withholding election with respect to any federal and state tax
withholding applicable to such distribution.

5.7       Impact of Reemployment on Benefits. If a Participant incurs a
Termination of Employment and begins receiving installment payments from the
Plan and such Participant is reemployed by the Employer, then such Participant's
installment payments will continue as scheduled during the period of his
reemployment.

 

--------------------------------------------------------------------------------

End of Article V

 



26

--------------------------------------------------------------------------------

 



ARTICLE VI

PAYMENT LIMITATIONS

6.1       Spousal Claims.

(a)       In the event that an Alternate Payee is entitled to all or a portion
of a Participant's Accounts pursuant to the terms of a DRO, such Alternate Payee
will have the following distribution rights with respect to such Participant's
Account to the extent set forth pursuant to the terms of the DRO:

(i)       payment of benefits in a lump sum, in cash or Stock, based on the
Participant's investment crediting rates under the Plan as provided in Section
4.6 and the terms of the DRO, as soon as practicable following the acceptance of
the DRO by the Plan Administrator;

(ii)       payment of benefits in a lump sum in cash or Stock, based on the
Participant's investment crediting rates under the Plan as provided in Section
4.6 and the terms of the DRO, twelve (12) months following, or twenty four (24)
months following, the acceptance of the DRO by the Plan Administrator;

(iii)       payment of benefits in substantially equal annual installments, in
cash and/or Stock, based on the Participant's investment crediting rates under
the Plan as provided in Section 4.6 and the terms of the DRO, over a period of
not less than one (1) nor more than fifteen (15) years from the date the DRO is
accepted by the Plan Administrator; and

(iv)       payment of benefits in substantially equal annual installments, in
cash and/or Stock, based on the Participant's investment crediting rates under
the Plan as provided in Section 4.6 and the terms of the DRO, over a period of
not less than one (1) nor more than fifteen (15) years beginning twelve (12)
months following, or twenty four (24) months following, the date the DRO is
accepted by the Plan Administrator.

An Alternate Payee with respect to a DRO that provides for any of the
distributions described in subsections (ii), (iii), or (iv) above, must complete
and deliver to the Plan Administrator all required forms within thirty (30) days
from the date the Alternate Payee is notified by the Plan Administrator that the
DRO has been accepted.  Any Alternate Payee who does not complete and deliver to
the Plan Administrator all required forms and/or whose DRO does not provide for
any of the distributions described in subsections (ii), (iii), or (iv) above
will receive his benefits in a lump sum according to subsection (i)
above.  Unvested RSUs may not be transferred pursuant to a DRO.

(b)       Any taxes or other legally required withholdings from payments to such
Alternate Payee will be deducted and withheld by the Employer, benefit provider
or funding agent.  To the extent amounts are payable under this Plan in Stock,
the appropriate number of shares of Stock may be sold to satisfy such
withholding obligation.  The Alternate Payee will be permitted to make a
withholding election with respect to any federal and state tax withholding
applicable to such payments.



27

--------------------------------------------------------------------------------

 



(c)       The Plan Administrator will have sole and absolute discretion to
determine whether a judgment, decree or order is a DRO, to determine whether a
DRO will be accepted for purposes of this Section 6.1 and to make
interpretations under this Section 6.1, including determining who is to receive
benefits, all calculations of benefits and determinations of the form of such
benefits, and the amount of taxes to be withheld.  The decisions of the Plan
Administrator will be binding on all parties with an interest.

(d)       Any benefits payable to an Alternate Payee pursuant to the terms of a
DRO will be subject to all provisions and restrictions of the Plan and any
dispute regarding such benefits will be resolved pursuant to the Plan claims
procedure in Article VIII.

6.2       Legal Disability. If a person entitled to any payment under this Plan
is, in the sole judgment of the Plan Administrator, under a legal disability, or
otherwise is unable to apply such payment to his own interest and advantage, the
Plan Administrator, in the exercise of its discretion, may direct the Employer
or payer of the benefit to make any such payment in any one or more of the
following ways:

(a)       Directly to such person;

(b)       To his legal guardian or conservator; or

(c)       To his spouse or to any person charged with the duty of his support,
to be expended for his benefit and/or that of his dependents.

The decision of the Plan Administrator will in each case be final and binding
upon all persons in interest, unless the Plan Administrator reverses its
decision due to changed circumstances.

6.3       Assignment. Except as provided in Section 6.1, no Participant or
Beneficiary will have any right to assign, pledge, transfer, convey,
hypothecate, anticipate or in any way create a lien on any amounts payable under
this Plan.  No amounts payable under this Plan will be subject to assignment or
transfer or otherwise be alienable, either by voluntary or involuntary act, or
by operation of law, or subject to attachment, execution, garnishment,
sequestration or other seizure under any legal, equitable or other process, or
be liable in any way for the debts or defaults of Participants and their
Beneficiaries.

 

 

--------------------------------------------------------------------------------

End of Article VI



28

--------------------------------------------------------------------------------

 



ARTICLE VII

FUNDING

7.1       Funding.

(a)       Funding.  Benefits under this Plan will be funded solely by the
Employer.  Benefits under this Plan will constitute an unfunded general
obligation of the Employer, but the Employer may create reserves, funds and/or
provide for amounts to be held in trust to fund such benefits on its
behalf.  Payment of benefits may be made by the Employer, any trust established
by the Employer or through a service or benefit provider to the Employer or such
trust.

(b)       Rabbi Trust.  Upon a Change of Control, the following will occur:

(i)       the Trust will become (or continue to be) irrevocable;

(ii)       for three (3) years following a Change of Control, the Trustee can
only be removed as set forth in the Trust;

(iii)       if the Trustee is removed or resigns within three (3) years of a
Change of Control, the Trustee will select a successor Trustee, as set forth in
the Trust;

(iv)       for three (3) years following a Change of Control, the Company will
be responsible for directly paying all Trustee fees and expenses, together with
all fees and expenses incurred under Article VIII relating to the RPAC, Plan
Administrator, and Plan administrative expenses; and

(v)       the Trust Agreement may be amended only as set forth in the Trust
(with the Trustee's consent); provided, however, that no such amendment will (A)
change the irrevocable nature of the Trust; (B) adversely affect a Participant's
rights to benefits without the consent of the Participant; (C) impair the rights
of the Company's creditors under the Trust; or (0) cause the Trust to fail to be
a "grantor trust" pursuant to Code sections 671 -- 679.

7.2       Creditor Status. Participants and their Beneficiaries will be general
unsecured creditors of their respective Employer with respect to the payment of
any benefit under this Plan, unless such benefits are provided under a contract
of insurance or an annuity contract that has been delivered to Participants, in
which case Participants and their Beneficiaries will look to the insurance
carrier or annuity provider for payment, and not to the Employer.  The
Employer's obligation for such benefit will be discharged by the purchase and
delivery of such annuity or insurance contract.

 

 

                     

End of Article VII



29

--------------------------------------------------------------------------------

 



ARTICLE VIII

ADMINISTRATION

8.1       The RPAC. The overall administration of the Plan will be the
responsibility of the RPAC.

8.2       Powers of RPAC. The RPAC will have sole and absolute discretion
regarding the exercise of its powers and duties under this Plan.  In order to
effectuate the purposes of the Plan, the RPAC will have the following powers and
duties:

(a)       To appoint the Plan Administrator;

(b)       To review and render decisions respecting a denial of a claim for
benefits under the Plan;

(c)       To construe the Plan and to make equitable adjustments for any
mistakes or errors made in the administration of the Plan; and

(d)       To determine and resolve, in its sole and absolute discretion, all
questions relating to the administration of the Plan and the trust established
to secure the assets of the Plan (i) when differences of opinion arise between
the Company, an Affiliate, the Plan Administrator, the Trustee, a Participant,
or any of them, and (ii)whenever it is deemed advisable to determine such
questions in order to promote the uniform and nondiscriminatory administration
of the Plan for the greatest benefit of all parties concerned.

The foregoing list of express powers is not intended to be either complete or
conclusive, and the RPAC will, in addition, have such powers as it may
reasonably determine to be necessary or appropriate in the performance of its
powers and duties under the Plan.

8.3       Appointment of Plan Administrator. The RPAC will appoint the Plan
Administrator, who will have the responsibility and duty to administer the Plan
on a daily basis.  The RPAC may remove the Plan Administrator with or without
cause at any time.  The Plan Administrator may resign upon written notice to the
RPAC.

8.4       Duties of Plan Administrator. The Plan Administrator will have sole
and absolute discretion regarding the exercise of its powers and duties under
this Plan.  The Plan Administrator will have the following powers and duties:

(a)       To direct the administration of the Plan in accordance with the
provisions herein set forth;

(b)       To adopt rules of procedure and regulations necessary for the
administration of the Plan, provided such rules are not inconsistent with the
terms of the Plan;

(c)       To determine all questions with regard to rights of Employees,
Directors, Participants, and Beneficiaries under the Plan including, but not
limited to, questions involving eligibility of an Employee or Director to
participate in the Plan and the value of a Participant's Accounts;

(d)       To enforce the terms of the Plan and any rules and regulations adopted
by the RPAC;



30

--------------------------------------------------------------------------------

 



(e)       To review and render decisions respecting a claim for a benefit under
the Plan;

(f)       To furnish the Employer with information that the Employer may require
for tax or other purposes;

(g)       To engage the service of counsel (who may, if appropriate, be counsel
for the Employer), actuaries, and agents whom it may deem advisable to assist it
with the performance of its duties;

(h)       To prescribe procedures to be followed by Participants in obtaining
benefits;

(i)       To receive from the Employer and from Participants such information as
is necessary for the proper administration of the Plan;

(j)       To establish and maintain, or cause to be maintained, the individual
Accounts described in Section 4.4;

(k)       To create and maintain such records and forms as are required for the
efficient administration of the Plan;

(l)       To make all determinations and computations concerning the benefits,
credits and debits to which any Participant, or other Beneficiary, is entitled
under the Plan;

(m)       To give the Trustee of the trust established to serve as a source of
funds under the Plan specific directions in writing with respect to:

(i)       making distribution payments, giving the names of the payees,
specifying the amounts to be paid and the time or times when payments will be
made; and

(ii)       making any other payments which the Trustee is not by the terms of
the trust agreement authorized to make without a direction in writing by the
Plan Administrator;

(n)       To comply with all applicable lawful reporting and disclosure
requirements of the Act;

(o)       To comply (or transfer responsibility for compliance to the Trustee)
with all applicable federal income tax withholding requirements for benefit
distributions; and

(p)       To construe the Plan, in its sole and absolute discretion, and make
equitable adjustments for any errors made in the administration of the Plan.

The foregoing list of express duties is not intended to be either complete or
conclusive, and the Plan Administrator will, in addition, exercise such other
powers and perform such other duties as it may deem necessary, desirable,
advisable or proper for the supervision and administration of the Plan.





31

--------------------------------------------------------------------------------

 



8.5       Indemnification of RPAC and Plan Administrator. To the extent not
covered by insurance, or if there is a failure to provide full insurance
coverage for any reason, and to the extent permissible under corporate by-laws
and other applicable laws and regulations, the Employer agrees to hold harmless
and indemnify the RPAC and Plan Administrator against any and all claims and
causes of action by or on behalf of any and all parties whomsoever, and all
losses therefrom, including, without limitation, costs of defense and reasonable
attorneys' fees, based upon or arising out of any act or omission relating to or
in connection with the Plan other than losses resulting from the RPAC's, or any
such person's commission of fraud or willful misconduct.

8.6       Claims for Benefits.

(a)       Initial Claim.  In the event that an Employee, Director, Eligible
Person, Participant or his Beneficiary claims to be eligible for benefits, or
claims any rights under this Plan, such claimant must complete and submit such
claim forms and supporting documentation as will be required by the Plan
Administrator, in its sole and absolute discretion.  Likewise, any Participant
or Beneficiary who feels unfairly treated as a result of the administration of
the Plan, must file a written claim, setting forth the basis of the claim, with
the Plan Administrator.  In connect ion with the determination of a claim, or in
connection with review of a denied claim, the claimant may examine this Plan,
and any other pertinent documents generally available to Participants that are
specifically related to the claim.

A written notice of the disposition of any such claim will be furnished to the
claimant within ninety (90) days after the claim is filed with the Plan
Administrator.  Such notice will refer, if appropriate, to pertinent provisions
of this Plan, will set forth in writing the reasons for denial of the claim if a
claim is denied (including references to any pertinent provisions of this Plan)
and, where appropriate, will describe any additional material or information
necessary for the claimant to perfect the claim and an explanation of why such
material or information is necessary.  If the claim is denied, in whole or in
part, the claimant will also be notified of the Plan's claim review procedure
and the time limits applicable to such procedure, including the claimant's right
to arbitration following an adverse benefit determination on review as provided
below.  All benefits provided in this Plan as a result of the disposition of a
claim will be paid as soon as practicable following receipt of proof of
entitlement, if requested.

(b)       Request for Review.  Within ninety (90) days after receiving written
notice of the Plan Administrator's disposition of the claim, the claimant may
file with the RPAC a written request for review of his claim.  In connection
with the request for review, the claimant will be entitled to be represented by
counsel and will be given, upon request and free of charge, reasonable access to
all pertinent documents for the preparation of his claim.  If the claimant does
not file a written request for review within ninety (90) days after receiving
written notice of the Plan Administrator's disposition of the claim, the
claimant will be deemed to have accepted the Plan Administrator's written
disposition, unless the claimant was physically or mentally incapacitated so as
to be unable to request review within the ninety (90) day period.

(c)       Decision on Review.  After receipt by the RPAC of a written
application for review of his claim, the RPAC will review the claim taking into
account all



32

--------------------------------------------------------------------------------

 



comments, documents, records and other information submitted by the claimant
regarding the claim without regard to whether such information was considered in
the initial benefit determination.  The RPAC will notify the claimant of its
decision by delivery or by certified or registered mail to his last known
address.  A decision on review of the claim will be made by the RPAC at its next
meeting following receipt of the written request for review.  If no meeting of
the RPAC is scheduled within forty-five (45) days of receipt of the written
request for review, then the RPAC will hold a special meeting to review such
written request for review within such forty-five (45) day period.  If special
circumstances require an extension of the forty-five (45) day period, the RPAC
will so notify the claimant and a decision will be rendered within ninety (90)
days of receipt of the request for review.  In any event, if a claim is not
determined by the RPAC within ninety (90) days of receipt of written submission
for review, it will be deemed to be denied.

The decision of the RPAC will be provided to the claimant as soon as possible
but no later than five (5) days after the benefit determination is made.  The
decision will be in writing and will include the specific reasons for the
decision presented in a manner calculated to be understood by the claimant and
will contain references to all relevant Plan provisions on which the decision
was based.  Such decision will also advise the claimant that he may receive upon
request, and free of charge, reasonable access to and copies of all documents,
records and other information relevant to his claim and will inform the claimant
of his right to arbitration in the case of an adverse decision regarding his
appeal.  The decision of the RPAC will be final and conclusive.

(d)       Arbitration.  In the event the claims review procedure described in
this Section 8.6 does not result in an outcome thought by the claimant to be in
accordance with the Plan document, he may appeal to a third party neutral
arbitrator.  The claimant must appeal to an arbitrator within sixty (60) days
after receiving the RPAC's denial or deemed denial of his request for review and
before bringing suit in court.  The arbitration will be conducted pursuant to
the American Arbitration Association ("AAA") Rules on Employee Benefit Claims.

The arbitrator will be mutually selected by the Participant and the RPAC from a
list of arbitrators who are experienced in nonqualified deferred compensation
plan benefit matters that is provided by the AAA.  If the parties are unable to
agree on the selection of an arbitrator within ten (10) days of receiving the
list from the AAA, the AAA will appoint an arbitrator.  The arbitrator's review
will be limited to interpretation of the Plan document in the context of the
particular facts involved.  The claimant, the RPAC and the Employer agree to
accept the award of the arbitrator as binding, and all exercises of power by the
arbitrator hereunder will be final, conclusive and binding on all interested
parties, unless found by a court of competent jurisdiction, in a final judgment
that is no longer subject to review or appeal, to be arbitrary and
capricious.  The claimant, RPAC and the Company agree that the venue for the
arbitration will be in Dallas, Texas.  The costs of arbitration will be paid by
the Employer; the costs of legal representation for the claimant or witness
costs for the claimant will be borne by the claimant; provided, that, as part of
his award, the Arbitrator may require the Employer to reimburse the claimant for
all or a portion of such amounts.





33

--------------------------------------------------------------------------------

 



The following discovery may be conducted by the parties: interrogatories,
demands to produce documents, requests for admissions and oral depositions.  The
arbitrator will resolve any discovery disputes by such pre hearing conferences
as may be needed.  The Company, RPAC and claimant agree that the arbitrator will
have the power of subpoena process as provided by law.  Disagreements concerning
the scope of depositions or document production, its reasonableness and
enforcement of discovery requests will be subject to agreement by the Company
and the claimant or will be resolved by the arbitrator.  All discovery requests
will be subject to the proprietary rights and rights of privilege and other
protections granted by applicable law to the Company and the claimant and the
arbitrator will adopt procedures to protect such rights.  With respect to any
dispute, the Company, RPAC and the claimant agree that all discovery activities
will be expressly limited to matters relevant to the dispute and the arbitrator
will be required to fully enforce this requirement.

The arbitrator will have no power to add to, subtract from, or modify any of the
terms of the Plan, or to change or add to any benefits provided by the Plan, or
to waive or fail to apply any requirements of eligibility for a benefit under
the Plan.  Nonetheless, the arbitrator will have absolute discretion in the
exercise of its powers in this Plan.  Arbitration decisions will not establish
binding precedent with respect to the administration or operation of the Plan.

8.7       Receipt and Release of Necessary Information. In implementing the
terms of this Plan, the RPAC and Plan Administrator, as applicable, may, without
the consent of or notice to any person, release to or obtain from any other
insuring entity or other organization or person any information, with respect to
any person, which the RPAC or Plan Administrator deems to be necessary for such
purposes.  Any Participant or Beneficiary claiming benefits under this Plan will
furnish to the RPAC or Plan Administrator, as applicable, such information as
may be necessary to determine eligibility for and amount of benefit, as a
condition of claiming and receiving such benefit.

8.8       Overpayment and Underpayment of Benefits. The Plan Administrator may
adopt, in its sole and absolute discretion, whatever rules, procedures and
accounting practices are appropriate in providing for the collection of any
overpayment of benefits.  If a Participant or Beneficiary receives an
underpayment of benefits, the Plan Administrator will direct that payment be
made as soon as practicable to make up for the underpayment.  If an overpayment
is made to a Participant or Beneficiary, for whatever reason, the Plan
Administrator may, in its sole and absolute discretion, (a) withhold payment of
any further benefits under the Plan until the overpayment has been collected;
provided, that the entire amount of reduction in any calendar year does not
exceed five thousand dollars ($5,000), and the reduction is made at the same
time and in the same amount as the debt otherwise would have been due and
collected from the Participant, or (b) may require repayment of benefits paid
under this Plan without regard to further benefits to which the Participant or
Beneficiary may be entitled.

8.9       Change of Control. Upon a Change of Control and for the following
three (3) years thereafter, if any arbitration arises relating to an event
occurring or a claim made with in three (3) years of a Change of Control, (i)
the arbitrator will not decide the claim based on an abuse of discretion
principle or give the previous RPAC decision any special deference, but rather
will determine the claim de novo based on its own independent reading of the
Plan; and (ii) the Company will pay the Participant's reasonable legal and





34

--------------------------------------------------------------------------------

 



other related fees and expenses upon the Participant’s provision of satisfactory
documentation of such expenses with such reimbursement being made no later than
the close of the second taxable year following the year in which such expenses
were incurred. 

 

 

--------------------------------------------------------------------------------

End of Article VIII



35

--------------------------------------------------------------------------------

 



ARTICLE IX

OTHER BENEFIT PLANS OF THE COMPANY

9.1       Other Plans. Nothing contained in this Plan will prevent a Participant
before his death, or a Participant's spouse or other Beneficiary after such
Participant's death, from receiving, in addition to any payments provided for
under this Plan, any payments provided for under any other plan or benefit
program of the Employer, or which would otherwise be payable or distributable to
him, his surviving spouse or Beneficiary under any plan or policy of the
Employer or otherwise.  Nothing in this Plan will be construed as preventing the
Company or any of its Affiliates from establishing any other or different plans
providing for current or deferred compensation for employees and/or
Directors.  Unless otherwise specifically provided in any plan of the Company
intended to "qualify" under section 401 of the Code, Compensation and Bonus
Deferrals made under this Plan will constitute earnings or compensation for
purposes of determining contributions or benefits under such qualified plan.

 

 

--------------------------------------------------------------------------------

End of Article IX



36

--------------------------------------------------------------------------------

 



ARTICLE X

AMENDMENT AND TERMINATION OF THE PLAN

10.1     Continuation. The Company intends to continue this Plan indefinitely,
but nevertheless assumes no contractual obligation beyond the promise to pay the
benefits described in this Plan.

10.2     Amendment of Plan. The Company, through an action of the Human
Resources Committee, reserves the right in its sole and absolute discretion to
amend this Plan in any respect at any time, except that upon or during the two
(2) year period after any Change of Control of the Company, (a) Plan benefits
cannot be reduced, (b) Articles VIII and X and Plan Section 7.1(b) cannot be
changed, and (c) (except as provided in Section 10.3) no prospective amendment
that adversely affects the rights or obligations of a Participant may be made
unless the affected Participant receives at least one (1) year's advance written
notice of such amendment.

Moreover, no amendment may ever be made that retroactively reduces or diminishes
the rights of any Participant to the benefits described herein that have been
accrued or earned through the date of such amendment, even if a Termination of
Employment has not yet occurred with respect to such Participant.

In addition to the Human Resources Committee, the RPAC has the right to make
non-material amendments to the Plan to comply with changes in the law or to
facilitate Plan administration; provided, however, that each such proposed
non-material amendment must be discussed with the Chairperson of the Human
Resources Committee in order to determine whether such change would constitute a
material amendment to the Plan.

The provisions of this Section 10.2 will not restrict the right of the Company
to terminate this Plan under Section 10.3 below or the termination of an
Affiliate's participation under Section 10.4 below.

10.3     Termination of Plan. The Company, through an action of the Human
Resources Committee, may terminate or suspend this Plan in whole or in part at
any time, provided that no such termination or suspension will deprive a
Participant, or person claiming benefits under this Plan through a Participant,
of any amount credited to his Accounts under this Plan up to the date of
suspension or termination, except as required by applicable law and pursuant to
the valuation of such Accounts pursuant to Section 4.6.

The Human Resources Committee may decide to liquidate the Plan upon termination
under the following circumstances:

(a)       Corporate Dissolution or Bankruptcy.  The Human Resources Committee
may terminate and liquidate the Plan within twelve (12) months of a corporate
dissolution taxed under section 331 of the Code or with the approval of a
bankruptcy court pursuant to 11 U.S.C. § 503(b)(1)(A), provided that the amounts
deferred under the Plan are included in Participants' gross income in the latest
of the following years (or if earlier, the taxable year in which the amount is
actually or constructively received):

(i)       The calendar year in which the Plan termination and liquidation
occurs.



37

--------------------------------------------------------------------------------

 



(ii)       The first calendar year in which the amount is no longer subject to a
substantial risk of forfeiture.

(iii)       The first calendar year in which the payment is administratively
practicable.

(b)       Change in Control.  The Human Resources Committee may terminate and
liquidate the Plan within the thirty (30) days preceding or the twelve (12)
months following a "change in control" as defined in Treasury Regulation
1.409A-3(i)(5) provided that all plans or arrangements that would be aggregated
with the Plan under section 409A of the Code are also terminated and liquidated
with respect to each Participant that experienced the change in control event so
that under the terms of the Plan and all such arrangements the Participant is
required to receive all amounts of compensation deferred under such arrangements
within twelve (12) months of the termination of the Plan or arrangement, as
applicable.  In the case of a Change of Control event which constitutes a sale
of assets, the termination of the Plan pursuant to this Section 10.3(b) may be
made with respect to the Employer that is primarily liable immediately after the
change of control transaction for the payment of benefits under the Plan.

(c)       Termination of Plan.  The Human Resources Committee may terminate and
liquidate the Plan provided that (i) the termination and liquidation does not
occur by reason of a downturn of the financial health of the Company or an
Employer, (ii) all plans all plans or arrangements that would be aggregated with
the Plan under section 409A of the Code are also terminated and liquidated,
(iii) no payments in liquidation of the Plan are made within twelve (12) months
of the date of termination of the Plan other than payments that would be made in
the ordinary course operation of the Plan, (iv) all payments are made within
twenty­ four (24) months of the date the Plan is terminated and (v) the Company
or the Employer, as applicable depending on whether the Plan is terminated with
respect to such entity, do not adopt a new plan that would be aggregated with
the Plan within three (3) years of the date of the termination of the Plan.

10.4     Termination of Affiliate's Participation. An Affiliate may terminate
its participation in the Plan at any time by an action of its governing body and
providing written notice to the Company.  Likewise, the Company may terminate an
Affiliate's participation in the Plan at any time by an action of the Human
Resources Committee and providing written notice to the Affiliate.  The
effective date of any such termination will be the later of the date specified
in the notice of the termination of participation or the date on which the RPAC
can administratively implement such termination.  In the event that an
Affiliate's participation in the Plan is terminated, each Participant employed
by such Affiliate will continue to make Compensation and Bonus Deferrals, RSU
Deferrals or Discretionary Deferrals, as applicable, in effect at the time of
such termination for the remainder of the Plan Year in which the termination
occurs.  Thereafter, each Participant employed by such Affiliate will continue
to participate in the Plan as an inactive Participant and will be entitled to a
distribution of his entire Account or a portion thereof upon the earlier of his
Scheduled Withdrawal Date, if any, or his Termination of Employment, in the form
elected (or deemed elected) by such Participant pursuant to Section 5.1.

--------------------------------------------------------------------------------

End of Article X



38

--------------------------------------------------------------------------------

 



ARTICLE XI

MISCELLANEOUS

11.1     No Reduction of Employer Rights. Nothing contained in this Plan will be
construed as a contract of employment between the Employer and an Employee, or
as a right of any Employee to continue in the employment of the Employer, or as
a limitation of the right of the Employer to discharge any of its Employees,
with or without cause or as a right of any Director to be renominated to serve
as a Director.

11.2     Provisions Binding. All of the provisions of this Plan will be binding
upon all persons who will be entitled to any benefit hereunder, their heirs and
personal representatives.

 

 

--------------------------------------------------------------------------------

End of Article IX





39

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, this Fourth Amended and Restated Tenet 2006 Deferred
Compensation Plan has been executed on this 18th  of February 2016, effective as
of November 30, 2015, except as specifically provided otherwise here

 

TENET HEALTHCARE CORPORATION

 

 

 

 

 

 

 

By:

/s/ Paul Slavin

 

 

Paul Slavin, Vice President, Executive and Corp HR Services

 

 

 

40

--------------------------------------------------------------------------------

 



EXHIBIT A1

LIMITS ON ELIGIBILITY AND PARTICIPATION

Section 3.1 of the Tenet 2006 Deferred Compensation Plan (the "Plan") provides
the Retirement Plans Administration Committee ("RPAC") and Plan Administrator
with the authority to limit the classification of Employees eligible to
participate in the Plan, limit the time of an Employee’s enrollment in the Plan
to an Open Enrollment Period and/or modify or terminate an Eligible Person’s
participation in the Plan and states that any such limitation will be set forth
in this Exhibit A.  Capitalized terms used in this Appendix that are not defined
herein will have the meaning set forth in Section 2.1.

    The classification of Employees eligible to participate in the Plan will be
limited to those employees who are paid from a Tenet payroll (i.e., eligible
employees who were previously employed by Vanguard Health System will not be
eligible to participate in the Plan until they transition to a Tenet payroll).  
 

    Likewise, those physicians who perform services for Baptist Health Centers,
LLC (“BHC”) and are paid from the Baptist Health System, Inc. payroll will not
be eligible to participate in the Plan.

 

--------------------------------------------------------------------------------

1This Exhibit A may be updated from time to time without the need for a formal
amendment to the Plan.

A-1

--------------------------------------------------------------------------------